RESOLUCIÓN
Ala Moción Urgente, presentada el 23 de marzo de 1999 por Wanda Colón Cortés y otros, no ha lugar sin perjuicio de que los promoventes presenten cualquier acción que en derecho proceda ante el Tribunal de Primera Instancia.
Lo acordó el Tribunal y certifica la Secretaria del Tribu*915nal Supremo. El Juez Asociado Señor Fuster Berlingeri emitió un voto disidente, al cual se le unió el Juez Asociado Señor Hernández Denton. El Juez Asociado Señor Negrón García se inhibió. La Juez Asociada Señora Naveira de Ro-dón no intervino.
(.Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo